      Case: 1:20-cv-00388 Document #: 7 Filed: 01/21/20 Page 1 of 2 PageID #:33




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OSVALDO VALDEZ,                               )
                                              )
                       Plaintiff,             )     Case No. 20 cv 388
v.                                            )
                                              )     Hon. Joan H. Lefkow
CITY OF CHICAGO, a local unit of              )
government, EDDIE JOHNSON, in his             )     Magistrate Judge M. David Weisman
individual capacity, RAHM EMANUEL,            )
in his individual capacity,                   )
                                              )
                       Defendants.            )

   DEFENDANTS CITY OF CHICAGO AND EDDIE JOHNSON’S UNOPPOSED
 MOTION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT

       Defendants City of Chicago (“the City”) and Eddie Johnson, in his individual and official

capacities (“Johnson”), through their attorney, Mark A. Flessner, Corporation Counsel of the

City of Chicago, move for an extension of time through February 21, 2020 to respond to the

Amended Complaint. Plaintiff’s counsel has no objection to this motion.

       1.      On December 11, 2019, Plaintiff Osvaldo Valdez (“Valdez”), a Lieutenant with

the Chicago Police Department, commenced this action in the Circuit Court of Cook County,

Illinois, claiming he was passed over for promotion to Captain or Commander in June and

October 2019 in retaliation for a statement he made in July 2016, and due to his race, in violation

of the United States and Illinois Constitutions. On December 12, 2019, Valdez filed an Amended

Complaint in the Circuit Court.

       2.      On December 23, 2019, Valdez served the City with a summons and a copy of the

Amended Complaint. Upon information and belief, Valdez has not affected proper service of

process upon either Johnson or Defendant Rahm Emmanuel as of the time the City and Johnson
      Case: 1:20-cv-00388 Document #: 7 Filed: 01/21/20 Page 2 of 2 PageID #:34




removed the action to this Court on January 17, 2020 pursuant to 28 U.S.C. §§ 1441(a) and

1446(b).

       3.      Pursuant to Illinois Supreme Court Rules, the City’s response to the Amended

Complaint was due on or before January 22, 2020. Pursuant to Fed. R. Civ. P. 81(c)(2)(C), the

City’s responsive pleading is now due on January 24, 2020.

       4.      Counsel for the City and Johnson require additional time in which to investigate

and prepare a response to the Amended Complaint. Due to counsel’s holiday and vacation

schedules, as well as the issues of service of process and representation of co-defendant Rahm

Emmanuel, counsel respectfully request until February 21, 2020 in which to file an answer or

otherwise plead to the Amended Complaint.

       5.      Plaintiff’s counsel has no objection to the relief requested by this motion. This

motion is not filed for any improper purpose or to delay the progress of this case. This is the first

extension of time requested by these Defendants.

       For the foregoing reasons, Defendants City of Chicago and Eddie Johnson, in his

individual and official capacities, respectfully request an extension of time in which to respond

to the First Amended Complaint through February 21, 2020 and other relief the Court deems

appropriate.

Dated: January 21, 2020                              Respectfully submitted,

                                                     MARK A. FLESSNER
                                                     Corporation Counsel of the City of Chicago

                                                     By: s/ Mark J. Bereyso
City of Chicago, Department of Law                   MARK J. BEREYSO
Employment Litigation Division                       Chief Assistant Corporation Counsel
30 North LaSalle Street, Suite 1020
Chicago, Illinois 60602                              AMY L. BRAMMELL
(312) 744-6951/4939                                  Assistant Corporation Counsel

                                                 2
